ALD-131                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4152
                                     ___________

                                PATRICIA WAITERS,
                                               Appellant

                                           v.

                      DIRECTOR OSCAR AVILES; HUDSON
                       COUNTY CORRECTIONAL CENTER
                     ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 07-cv-00421)
                     District Judge: Honorable Peter G. Sheridan
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 3, 2011

          Before:   SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                            (Opinion filed: March 22, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Patricia Waiters, proceeding pro se, appeals from the District Court‟s orders

dismissing several of her claims and granting summary judgment in favor of the
                                           1
defendant-appellees as to the remaining claim. For the reasons that follow, we will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                               I

          Waiters was employed as a corrections officer at the Hudson County Correctional

Center (“HCCC”) from August 2000 until July 2005. Waiters‟ mother, Betty Moore,

who is also an employee of HCCC, apparently filed a charge of discrimination with the

EEOC in late 2003 or early 2004. Thereafter, Waiters was disciplined on a number of

occasions, including three incidents in 2004. In October 2004, Waiters received a notice

of disciplinary action for an incident in which she played -- within the view of inmates --

a DVD depicting HCCC corrections officers during training and at their academy

graduation. Some of the scenes included material that allegedly embarrassed some of

Waiters‟ colleagues. In January 2005, Waiters received a disciplinary notice for an

incident in which she displayed improper behavior towards two fellow officers who

intended to testify against her at an administrative hearing related to the DVD incident.1

She also received a disciplinary notice for failing to properly maintain her log book.

          In February 2005, Waiters filed a charge with the EEOC, alleging that the

disciplinary actions against her amounted to race discrimination and retaliation for her

mother‟s complaint to the EEOC. On June 30, 2005, the EEOC issued a right-to-sue

letter.


          1
         The notice was amended in April 2005 to include a second similar incident
involving one of the fellow officers.
                                               2
       In July 2005, following a disciplinary hearing, Hearing Officer Howard Moore

found Waiters guilty on charges of conduct unbecoming a public employee,

insubordination, neglect of duty, and other sufficient cause. Moore recommended a 65-

day suspension and termination. Waiters appealed, and ALJ Jones upheld Waiters‟

termination and suspension, although Judge Jones reduced the term of suspension to 30

days. The Merit System Board approved Judge Jones‟ recommendation in April 2008.

Waiters‟ appeal to the Superior Court, Appellate Division, was dismissed as untimely.

       Meanwhile, in September 2005, Waiters filed another complaint with the EEOC,

alleging that she was retaliated against for her first EEOC complaint. She alleged that

HCCC Director Oscar Aviles convinced Waiters‟ coworkers to falsify disciplinary

reports against her; that Aviles harassed her; that her termination was retaliatory; and

that, on one occasion after her termination, she and her mother were harassed when she

picked her mother up from work at the HCCC. The EEOC issued a right-to-sue letter on

December 11, 2006.

       In January 2007, Waiters filed in the District Court a pro se complaint, followed

by a counseled amended complaint. Waiters‟ amended complaint alleged retaliation,

racial discrimination, discrimination based on ancestry, and a hostile work environment,

all in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in

Employment Act of 1967 (“ADEA”).2 Waiters also sought relief at common law for the



       2
           Although the complaint asserted jurisdiction under the ADEA, Waiters did not
                                             3
defendants‟ allegedly retaliatory conduct. The defendants filed a motion to dismiss,

which the District Court granted as to all claims except for the Title VII retaliation claim.

The parties proceeded to discovery, after which the District Court granted the defendants‟

motion for summary judgment on the retaliation claim. Waiters filed a timely appeal.

                                              II

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Waiters is

proceeding in forma pauperis, we must dismiss the appeal if it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also

§ 1915(e)(2). We exercise plenary review over the District Court‟s orders dismissing

Waiters‟ claims under Federal Rule of Civil Procedure 12(b)(6) and granting summary

judgment. See Spence v. ESAB Group, Inc., 623 F.3d 212, 216 (3d Cir. 2010);

Capogrosso v. Sup. Ct. of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009). As to the order

dismissing Waiters‟ claims, “[t]he District Court‟s judgment is proper only if, accepting

all factual allegations as true and construing the complaint in the light most favorable to

[Waiters], we determine that [she] is not entitled to relief under any reasonable reading of

the complaint.” McGovern v. City of Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009). As

to the order granting summary judgment, “we can affirm only „if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no



allege in any count of the complaint that the defendants‟ conduct violated her rights under
that statute. The District Court dismissed Waiters‟ claims to the extent that they arose
under the ADEA, and nothing in Waiters‟ filings in the District Court or on appeal
suggest that she challenges that decision.
                                              4
genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.'” Spence, 623 F.3d at 216 (quoting Fed. R. Civ. P. 56(c)(2)). “A genuine

issue of material fact exists if there is sufficient evidence favoring the nonmoving party

for a jury to return a verdict for that party.” Id. “In evaluating the evidence, we must

view the facts in the light most favorable to the nonmoving party and draw all inferences

in that party's favor.” Id. (internal quotation marks and citation omitted).

       The District Court first noted that, to the extent that Waiters sought to raise claims

asserted in her first EEOC complaint -- i.e., race discrimination and retaliation in the

form of disciplinary notices -- her federal complaint was time-barred. We agree. A

plaintiff must file a charge with the EEOC within 180 days of the allegedly unlawful

employment practice, and then must file a complaint in district court within 90 days of

receiving a right-to-sue letter. See 42 U.S.C. § 2000e-5(e), (f). When a plaintiff

complains of discrete acts, such as termination, wrongful suspension, wrongful discipline,

or wrongful accusation, Title VII‟s 90-day limitations period applies to each wrongful

action; failure to raise such claims within the limitations period will result in dismissal of

the lawsuit. See O‟Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006).

Waiters‟ first EEOC complaint was timely filed in February 2005, and she was informed

of her right to sue in June 2005. Because she complained of discrete acts -- specifically,

unwarranted disciplinary action -- the 90-day limitations period applied, and her January

2007 District Court complaint was untimely as to that conduct.

       The District Court next considered Counts II and III of Waiters‟ complaint, which
                                              5
alleged that she suffered discrimination on the basis of race and ancestry. To withstand a

Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to „state a claim to relief that is plausible on its face.‟” Ashcroft v.

Iqbal, __ U.S. __, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The District Court correctly reasoned that dismissal of Counts II

and III was appropriate because Waiters failed to allege any facts correlating the adverse

actions against her with any discriminatory motive, as required under Title VII. Waiters‟

amended complaint included only conclusory allegations, which is insufficient to sustain

a cause of action. See id. For the same reason, we agree with the District Court that

Count IV of Waiters‟ complaint failed to state a claim upon which relief could be

granted. Waiters alleged a hostile work environment, but failed to allege any facts or

circumstances -- beyond her bare assertions -- that the defendants‟ conduct was motivated

by discriminatory animus.

       Count V of Waiters‟ complaint sought relief under common law principles

prohibiting retaliation. The District Court dismissed the claim, reasoning that New

Jersey‟s Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. §§ 10:5-1, et seq.,

which protects against retaliatory discrimination, preempts or precludes supplementary

common law actions. Although Waiters‟ counseled complaint merely cited “common

law” as a source of relief, her response to the defendants‟ motion to dismiss indicates that

she may have intended to pursue a retaliation claim under the NJLAD. Even if we were

to conclude that the District Court improperly dismissed Count V on that narrow reading
                                               6
of the pleadings, any error was harmless. Claims raised under the NJLAD are analyzed

under the same framework applicable to Title VII cases. See Gerety v. Atl. City Hilton

Casino Resort, 877 A.2d 1233, 1237-38 (N.J. 2005). As discussed below, because the

District Court properly disposed of Waiters‟ Title VII retaliation claim at the summary

judgment stage, a NJLAD retaliation claim stemming from the same conduct would also

have been unsuccessful.

       Finally, we turn to the District Court‟s resolution of Count I, which alleged that

the defendants retaliated against Waiters, in violation of Title VII, for filing her first

EEOC complaint. To prevail on a retaliation claim under Title VII, a plaintiff must show

that: “(1) she engaged in activity protected by Title VII; (2) the employer took an

adverse employment action against her; and (3) there was a causal connection between

her participation in the protected activity and the adverse employment action.” Nelson v.

Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995). Waiters alleged that the defendants

retaliated against her by: pursuing unwarranted disciplinary hearings against her,

terminating her, and harassing her when she picked her mother up at the HCCC. With

regard to Waiters‟ claims concerning her disciplinary hearings, the District Court

reasoned that the evidence on record demonstrated that all but one of the disciplinary

proceedings against her were initiated late in 2004, at least two months before Waiters

filed her first complaint with the EEOC. Thus, in the District Court‟s view, the

disciplinary hearings could not have been initiated as a result of her protected activity,

making summary judgment appropriate. We agree.
                                               7
       The District Court also reasoned that summary judgment was appropriate with

regard to Waiters‟ claim that her termination was retaliatory. Again, we agree. The

thorough opinions of the hearing officer and Judge Jones explain in exhaustive detail the

factual bases supporting the charges against Waiters and, ultimately, their reasons for

recommending termination. Waiters offered no evidence indicating that the decision to

terminate her was in any way based on a retaliatory motive.

       On appeal, Waiters contends that some or all of the evidence presented against her

was fabricated after she complained to the EEOC, and back-dated to appear unrelated to

her protected conduct. However, beyond her bare assertions, there is no evidence in the

record that the conduct of which she complained was supported by false evidence or

motivated by any desire to retaliate against her.

       Finally, we agree with the District Court that summary judgment was appropriate

concerning Waiters‟ claim that she was harassed when picking up her mother. Aside

from the averment in her complaint, Waiters provided no evidence to support her claim.

       Accordingly, we will dismiss the appeal.




                                             8